Case 6:20-cv-00487-ADA Document 44-4 Filed 12/01/20 Page 1 of 5




             EXHIBIT D




                             – 23 –
        Case 6:20-cv-00487-ADA Document 44-4 Filed 12/01/20 Page 2 of 5




 OGP           WSOU           WSOU           ZTE Proposal       Item
 Version 3.2   Final          Initial
 Default       Proposal17     Proposal18
 Schedule
               11/10/20       11/10/20       11/10/20           Case Management
                                                                Conference

 (2 weeks      11/24/20       11/24/20       12/4/20            Deadline for Motions to
 after CMC)                   (2 weeks                          Transfer19
                              after the
                              CMC)
 (7 weeks      1/6/21         1/13/21        1/29/21            Defendant serves
 after CMC                                   (16 weeks          preliminary invalidity
 or 16 weeks                                 before             contentions in the form
 before                                      Markman            of (1) a chart setting
 Markman                                     hearing)           forth where in the prior
 hearing)                                                       art references each
                                                                element of the asserted
                                                                claim(s) are found, (2)
                                                                an identification of any
                                                                limitations the
                                                                Defendant contends are
                                                                indefinite or lack written
                                                                description under
                                                                section 112, and (3) an
                                                                identification of any
                                                                claims the Defendant
                                                                contends are directed to
                                                                ineligible subject matter
                                                                under section 101.
                                                                Defendant shall also
                                                                produce (1) all prior art
                                                                referenced in the
                                                                invalidity contentions,
                                                                (2) technical documents,

17
   WSOU insists on separate Exs. C and D.
18
   On November 11, 2020, WSOU initially proposed the following dates “in light of the Court’s
latest order regarding OGP 3.2,” and to “revise the Markman briefing schedule to not only match
OGP 3.2, but also accommodate [Defendants’] request to extend certain deadlines.”
19
   The Parties agreed, and the Court extended the Motion to Transfer deadline to December 4,
2020. See 6:20-cv-00487-ADA, Dkt. 41 (“. . . the deadlines to respond to the Amended Complaint
(with a new Motion to Dismiss or otherwise), in view of the Amended Complaint, Dkt. No. 38
(supplemented Dkt. No. 39), is to be extended to December 4, 2020”) (emphasis added); compare
with Dkt. No. 37 (WSOU’s opposition brief stating “ZTE Corporation’s motion to dismiss or
transfer should be denied as moot.”) (emphasis added).


                                            – 24 –
      Case 6:20-cv-00487-ADA Document 44-4 Filed 12/01/20 Page 3 of 5




                                                  including software
                                                  where applicable,
                                                  sufficient to show the
                                                  operation of the accused
                                                  product(s), and (3)
                                                  summary, annual sales
                                                  information for the
                                                  accused product(s) for
                                                  the two years preceding
                                                  the filing of the
                                                  Complaint, unless the
                                                  parties agree to some
                                                  other timeframe.

(9 weeks      1/22/21   1/29/21     2/12/21       Parties exchange claim
after CMC                           (14 weeks     terms for construction.
or 14 weeks                         before
before                              Markman
Markman                             hearing)
hearing)
(11 weeks     2/12/21   2/19/21     2/26/21       Parties exchange
after CMC                           (12 weeks     proposed claim
or 12 weeks                         before        constructions.
before                              Markman
Markman                             hearing)
hearing)

(12 weeks     2/19/21   2/26/21     3/5/21        Parties disclose extrinsic
after CMC                           (11 weeks     evidence. The parties
or 11 weeks                         before        shall disclose any
before                              Markman       extrinsic evidence,
Markman                             hearing)      including the identity of
hearing)                                          any expert witness they
                                                  may rely upon in their
                                                  opening brief with
                                                  respect to claim
                                                  construction or
                                                  indefiniteness. With
                                                  respect to any expert
                                                  identified, the parties
                                                  shall identify the scope
                                                  of the topics for the
                                                  witness’s expected
                                                  testimony. With respect
                                                  to items of extrinsic
                                                  evidence, the parties


                                   – 25 –
       Case 6:20-cv-00487-ADA Document 44-4 Filed 12/01/20 Page 4 of 5




                                                            shall identify each such
                                                            item by production
                                                            number or produce a
                                                            copy of any such item if
                                                            not previously produced.
(13 weeks      2/26/21   3/5/21          3/12/21            Deadline to meet and
after CMC                                (10 weeks          confer to narrow terms
or 10 weeks                              before             in dispute and exchange
before                                   Markman            revised list of
Markman                                  hearing)           terms/constructions.
hearing)
(14 weeks      3/12/21   3/19/21         3/19/21            Plaintiff files Opening
after CMC                                (9 weeks before    claim construction
or 9 weeks                               Markman            briefs, including any
before                                   hearing)           arguments that any
Markman                                                     claim terms are
hearing)                                                    indefinite.

(17 weeks      4/9/21    4/9/21          4/9/21             Defendant files
after CMC                                (6 weeks before    Responsive claim
or 6 weeks                               Markman            construction briefs.
before                                   hearing)
Markman
hearing)
(19 weeks      4/23/21   4/23/21         4/23/21            Plaintiff files Reply
after CMC                                (4 weeks before    claim construction
or 4 weeks                               Markman            briefs.
before                                   hearing)
Markman
hearing)
(21 weeks      5/7/21    5/7/21          5/7/21             Defendant files a Sur-
after CMC                                (2 weeks before    Reply claim
or 2 weeks                               Markman            construction brief
before                                   hearing)
Markman
hearing)
(3 business    5/12/21   5/12/21         5/12/21            Parties submit Joint
days after                               (3 business days   Claim Construction
submission                               after submission   Statement and provide
of sur-reply                             of sur-reply)      copies of briefs to the
)                                                           Court.

(22 weeks      5/13/21   5/13/21         5/13/21            Parties submit option
after CMC,               (22 weeks       (22 weeks after    technical tutorials to the
but at least             after CMC,      CMC, but at        Court and technical
one week                 but at least    least one week     advisor (if appointed).


                                        – 26 –
       Case 6:20-cv-00487-ADA Document 44-4 Filed 12/01/20 Page 5 of 5




before                        one week        before
Markman                       before          Markman
hearing)                      Markman         hearing)
                              hearing)
May 20-21, May 20-21, May 20-21,              May 20-21,        Markman hearing at
2021           2021           2021            2021              9:00 a.m.
May 24,        May 24,        May 24,         May 24, 2021      Fact Discovery opens;
2021           2021           2021            (1 business day   deadline to serve Initial
(1 business                   (1 business     after Markman     Disclosures per Rule
day after                     day after       hearing)          26(a).
Markman                       Markman
hearing)                      hearing)
The parties are in agreement concerning the remaining dates.




                                            – 27 –
